Citation Nr: 1533285	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-21 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Whether VA was correct to count the appellant's interest income discovered during 2008 Income Verification Match for the purpose of payment of monthly death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1916 to May 1919. He died in November 1986; the appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision issued by the RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her August 2013 Substantive Appeal (VA Form 9) the appellant requested a Board video-conference hearing. In June 2014 correspondence, the appellant seems to indicate withdrawal of her hearing request. However in correspondence received in June and July 2015, the appellant reiterates her request for a Board video-conference hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the appellant for a Board video-conference hearing in accordance with her request. The AOJ should notify the appellant and her representative of the date, time and place of the Board video-conference hearing.  See 38 C.F.R. § 20.704(b) (2014). After the Board video-conference hearing is conducted, or if the appellant withdraws the Board video-conference hearing request or fails to report for the scheduled Board video-conference hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


